                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In re: RUNNIN L FARMS, LLC          )
                                     )                      Case No.: 19-82716-CRJ-11
       EIN: xx-xxx0864               )
                                     )
       Debtor.                       )                      CHAPTER 11
 ____________________________________)

                                CERTIFICATE OF SERVICE

        This is to certify that this the 9th day of October, 2019, I have, by electronic service
 through the Court’s CM/ECF system and/or by placing a copy of same in the United States Mail,
 postage pre-paid, served a copy of the Order Setting Deadline to File Chapter 11 Plan and
 Disclosure Statement and Setting Bar Date for Filing Claims on all parties listed on the Clerk’s
 Certified Matrix.



                                            /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard IV




Case 19-82716-CRJ11       Doc 56    Filed 10/09/19 Entered 10/09/19 09:04:10           Desc Main
                                   Document     Page 1 of 1
